

	

		II

		109th CONGRESS

		1st Session

		S. 1966

		IN THE SENATE OF THE UNITED STATES

		

			November 7, 2005

			Mrs. Dole introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To establish a pilot program to provide grants to

		  encourage eligible institutions of higher education to establish and operate

		  pregnant and parenting student services offices for pregnant students,

		  parenting students, prospective parenting students who are anticipating a birth

		  or adoption, and students who are placing or have placed a child for

		  adoption.

	

	

		1.Short titleThis Act may be cited as the

			 Elizabeth Cady Stanton Pregnant and

			 Parenting Student Services Act of 2005.

		2.DefinitionsIn this Act:

			(1)Eligible

			 institution of higher educationThe term eligible

			 institution of higher education means an institution of higher education

			 (as such term is defined in section 101 of the Higher Education Act of 1965 (20

			 U.S.C. 1001)) that has established and operates, or agrees to establish and

			 operate upon the receipt of a grant under this Act, a pregnant and parenting

			 student services office described in section 5.

			(2)Parent;

			 parentingThe terms parent and

			 parenting refer to a parent or legal guardian of a minor.

			(3)SecretaryThe

			 term Secretary means the Secretary of Education.

			3.Pregnant and

			 parenting student services pilot programFrom amounts appropriated under section 7

			 for a fiscal year, the Secretary shall establish a pilot program to award

			 grants to eligible institutions of higher education to enable the eligible

			 institutions to establish (or maintain) and operate pregnant and parenting

			 student services offices in accordance with section 5.

		4.Application;

			 number of grants

			(a)ApplicationAn eligible institution of higher education

			 that desires to receive a grant under this Act shall submit an application to

			 the Secretary at such time, in such manner, and containing such information as

			 the Secretary may require

			(b)Requests for

			 additional informationThe

			 Secretary may require an eligible institution submitting an application under

			 subsection (a) to provide additional information if the Secretary determines

			 such information is necessary to process the application.

			(c)Number of

			 grantsThe Secretary shall award grants under this Act to not

			 more than 200 eligible institutions of higher education.

			5.Use of

			 funds

			(a)In

			 generalAn eligible

			 institution of higher education that receives a grant under this Act shall use

			 grant funds to establish (or maintain) and operate a pregnant and parenting

			 student services office, located on the campus of the eligible institution,

			 that carries out the following programs and activities:

				(1)Hosts an initial

			 pregnancy and parenting resource forum—

					(A)to assess

			 available pregnancy and parenting resources located on the campus or within the

			 local community; and

					(B)to set goals

			 for—

						(i)improved services

			 for pregnant, parenting, and prospective parenting students; and

						(ii)improved access

			 to such services.

						(2)Annually assesses

			 the performance of the eligible institution and the office in meeting the

			 following needs of students enrolled in the eligible institution who are

			 pregnant or are parents:

					(A)Student health

			 care that includes maternity coverage and makes available riders for additional

			 family members.

					(B)Family

			 housing.

					(C)Child

			 care.

					(D)Flexible or

			 alternative academic scheduling, such as telecommuting programs.

					(E)Education

			 concerning responsible parenting for mothers and fathers, and education

			 supporting healthy marriages.

					(F)Resources for

			 pregnant women and children, such as maternity and baby clothing, baby food

			 (including formula), and baby furniture.

					(G)Post-partum

			 counseling and support groups.

					(3)Identifies public

			 and private service providers, located on the campus of the eligible

			 institution or within the local community, that are qualified to meet the needs

			 described in paragraph (2), and establishes programs with qualified providers

			 to meet such needs.

				(4)Assists pregnant

			 and parenting students in locating and obtaining services that meet the needs

			 described in paragraph (2).

				(5)If appropriate,

			 provides referrals for prenatal care and delivery, infant or foster care, or

			 adoption, to a student who requests such information. An office shall make such

			 referrals only to service providers that primarily serve the following types of

			 individuals:

					(A)Parents.

					(B)Prospective

			 parents awaiting adoption.

					(C)Women who are

			 pregnant and plan on parenting or placing the child for adoption.

					(D)Parenting or

			 prospective parenting couples who are married or who plan on marrying in order

			 to provide a supportive environment for each other and their child.

					(b)Expanded

			 servicesIn carrying out the programs and activities described in

			 subsection (a), an eligible institution of higher education receiving a grant

			 under this Act may choose to provide access to such programs and activities to

			 a pregnant or parenting employee of the eligible institution.

			6.Reporting

			(a)Annual report

			 by institutions

				(1)In

			 generalFor each fiscal year that an eligible institution of

			 higher education receives a grant under this Act, the eligible institution

			 shall prepare and submit to the Secretary, by the date determined by the

			 Secretary, a report that—

					(A)itemizes the

			 pregnant and parenting student services office's expenditures for the fiscal

			 year;

					(B)contains a review

			 and evaluation of the performance of the office in fulfilling the requirements

			 of this Act, using the specific performance criteria or standards established

			 under paragraph (2)(A); and

					(C)describes the

			 achievement of the office in meeting the needs listed in section 5(a)(2) of the

			 students served by the eligible institution, and the frequency of use of the

			 office by such students.

					(2)Performance

			 criteriaNot later than 180

			 days before the date the annual report described in paragraph (1) is submitted,

			 the Secretary—

					(A)shall identify the specific performance

			 criteria or standards that shall be used to prepare the report; and

					(B)may establish the form or format of the

			 report.

					(3)Additional

			 informationAfter reviewing

			 an annual report of an eligible institution of higher education, the Secretary

			 may require that the eligible institution provide additional information if the

			 Secretary determines that such additional information is necessary to evaluate

			 the pilot program.

				(b)Report by

			 SecretaryThe Secretary shall annually prepare and submit a

			 report on the findings of the pilot program under this Act, including the

			 number of eligible institutions of higher education that were awarded grants

			 and the number of students served by each pregnant and parenting services

			 office receiving funds under this Act, to the appropriate committees of the

			 Senate and the House of Representatives.

			7.Authorization of

			 appropriationsThere is

			 authorized to be appropriated to carry out this Act $10,000,000 for each of the

			 fiscal years 2006 through 2010.

		

